


EXHIBIT 10.43

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (hereinafter referred to as the
“Settlement Agreement”) is made and entered into by and between PDS GAMING
CORPORATION (hereinafter “PDS”) and TEKBILT, INC. (hereinafter “TEKBILT”) as of
the 24th day of February, 2004.

 


RECITALS

 

A.    As of January 1, 2002, PDS and TEKBILT entered a “Distributor Agreement”
pursuant to which TEKBILT appointed PDS as the exclusive distributor of certain
TEKBILT Products to end users within the territory designated on Exhibit B to
the Distributor Agreement.

 

B.    As of January 11, 2002, PDS and TEKBILT entered a Remarketing and
Repurchase Agreement (the “Remarketing Agreement”). The Distributor Agreement
and the Remarketing Agreement are referred to jointly herein as the “Parties’
Agreements.”

 

C.    Certain disputes arose between PDS and TEKBILT (the “Parties”) which
resulted in proceedings being commenced before the American Arbitration
Association, currently pending as AAA Case No. 79 181 00105 S1R, the arbitration
hearing of which is scheduled to commence in Las Vegas, Nevada on February 24,
2004 (the “Arbitration”).

 

D.    Effective February 23, 2004, the parties reached a Settlement Agreement,
the terms of which are set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

--------------------------------------------------------------------------------


 

1.     No Admission of Liability.  The Parties understand and acknowledge that
this Settlement Agreement constitutes a compromise and settlement of disputed
claims.  No action taken by the Parties either previously or in connection with
this Settlement Agreement shall be deemed or construed to be an admission of the
truth or falsity of any claims heretofore made or an acknowledgement or
admission by any of the Parties of any fault or liability whatsoever to the
other party.

 

2.     Incorporation of Recitals.  The Parties agree that all of the recitals
set forth above are true and correct and are incorporated by reference as if set
forth at length herein.

 

3.     Payment from PDS Gaming Corporation to Tekbilt  PDS Gaming Corporation
shall pay to Tekbilt a total sum in the amount of $450,000 (the “Settlement
Amount”) to be paid as follows:

 

(a)          $200,000 shall be paid by check payable to “Tekbilt, Inc. and its
counsel Robert H. Nemeroff, Esq.,” to be delivered to Robert H. Nemeroff, Esq.,
counsel for Tekbilt, within five business days after execution of this Agreement
by both parties; and

 

(b)         $250,000 shall be paid by check payable to “Tekbilt, Inc. and its
counsel Robert H. Nemeroff, Esq.,” to be delivered to Robert H. Nemeroff, Esq.,
counsel for Tekbilt, no later than August 24, 2004.

 

4.     Release by TEKBILT.  TEKBILT makes this release on behalf of itself, its
past, present and future parent and subsidiary organizations, businesses,
corporations, divisions, affiliates, partners, joint venturers, stockholders,
insurers, assigns, officers, directors, trustees, agents, attorneys, employees,
predecessors, successors, representatives, heirs and any other person, entity,
firm or corporation with whom they now or hereafter may be affiliated, and

 

2

--------------------------------------------------------------------------------


 

each of them and all persons, entities, firms or corporations who now or
hereafter may become entitled to assert a claim derived from TEKBILT
(hereinafter collectively referred to as the “TEKBILT Releasors”) against the
PDS Releasees as defined herein.  The TEKBILT Releasors do hereby specifically,
knowingly and voluntarily forever RELEASE AND DISCHARGE AND COVENANT NOT TO SUE
PDS, and each of its respective past, present and future parent and subsidiary
organizations, businesses, corporations, divisions, affiliates, partners, joint
venturers, stockholders, insurers, assigns, officers, directors, trustees,
agents, attorneys, employees, predecessors, successors, representatives, heirs,
and any other person, entity, firm or corporation with whom it is now or
hereafter may be affiliated and all persons, entities, firms or corporations in
active consort with them (collectively referred to as the “PDS Releasees”) of
and from all manner of actions, proceedings, causes of action, suits, debts,
dues, sums of money, accounts, controversies, agreements, promises, damages,
judgments, claims, liens and demands whatsoever, whether arising in law or in
equity, or arising out of any federal, state or city constitution, statute,
ordinance, by-laws or regulation which any of the TEKBILT Releasors ever had,
now have, or may have against any of the PDS Releasees by reason of any act,
omission, transaction or occurrence from the beginning of the world to the date
of this Agreement, whether known or unknown including, without limitation,
specifically any claims arising out of the Parties’ Agreements and any claims
that have been or could be asserted in the Arbitration.

 

5.     Release by PDS.  PDS makes this release on behalf of itself and as
applicable, its past, present and future parent and subsidiary organizations,
businesses, corporations, divisions, affiliates, partners, joint venturers,
stockholders, insurers, assigns, officers, directors, trustees, agents,
attorneys, employees, predecessors, successors, representatives, heirs, and any
other person, entity, firm or corporation with whom they now or

 

3

--------------------------------------------------------------------------------


 

hereafter may be affiliated, and each of them and all persons, entities, firms
or corporations who now or hereafter may become entitled to assert a claim
derived from the PDS (hereinafter collectively referred to as the “PDS
Releasors”) against the TEKBILT Releasees as defined herein.  The PDS Releasors
do hereby specifically, knowingly and voluntarily RELEASE AND DISCHARGE AND
COVENANT NOT TO SUE the TEKBILT Parties and each of their respective past,
present and future parent and subsidiary organizations, businesses,
corporations, divisions, affiliates, partners, joint venturers, stockholders,
insurers, assigns, officers, directors, trustees, agents, attorneys, employees,
predecessors, successors, representatives, heirs, and any other person, entity,
firm or corporation with whom it is now or hereafter may be affiliated, and all
persons, entities, firms or corporations in active consort with them
(collectively referred to as the “TEKBILT Releasees”) of and from all manner of
actions, proceedings, causes of action, suits, debts, dues, sums of money,
accounts, controversies, agreements, promises, damages, judgments, claims, liens
and demands whatsoever, whether arising in law or in equity, or arising out of
any federal, state or city constitution, statute, ordinance, by-laws or
regulation which any of the PDS Releasors ever had, now have, or may have
against any of the TEKBILT Releasees by reason of any act, omission, transaction
or occurrence from the beginning of the world to the date of this Agreement,
whether known or unknown including, without limitation, specifically any claims
arising out of the Parties’ Agreements and any claims that have been or could be
asserted in any of the Actions.

 

6.     Dismissal of the Arbitration.  Upon execution of this Settlement
Agreement and delivery of the initial $200,000 installment of the settlement
amount to Robert Nemeroff, Esq., TEKBILT shall promptly deliver by telecopy to
the American Arbitration Association and counsel for PDS, Eckert Seamans Cherin
& Mellott, LLC, a fully-executed

 

4

--------------------------------------------------------------------------------


 

Stipulation of Dismissal of Arbitration, stating that the Arbitration is
settled, discontinued and ended with prejudice.  Each party shall bear its own
fees and costs.

 

7.     Entire Agreement.  This Settlement Agreement contains and constitutes the
entire agreement and understanding of the parties concerning the subject matter;
it supersedes all prior oral or written promises, representations, agreements,
or understandings of the parties with respect to its subject matter.  The terms
and provisions of this Settlement Agreement may not be modified except by a
writing duly executed by all parties.

 

8.     Construction.  The language in this Settlement Agreement shall be
construed as a whole according to its fair meaning, strictly neither for nor
against any party, and without implying as presumption that its terms shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the person who drafted
it.

 

9.     Severability.  The provisions of this Settlement Agreement are severable
and the invalidity or unenforceability of any provision will not affect or
impair the operation or effect of the remaining provisions which remaining
provisions will continue in full force and operation.

 

10.   Authority.  The persons executing this Settlement Agreement warrant and
represent that they are duly authorized to execute this Settlement Agreement on
behalf of the parties on whom they purport to act, and that their respective
representatives have read this Settlement Agreement in full and understand its
terms.

 

11.   Additional Documentation.  The parties shall execute any such other
document as may be reasonably required to settle the controversy between and
among them as described in this Settlement Agreement, to accomplish the
performance required hereunder, and

 

5

--------------------------------------------------------------------------------


 

to effectuate marking as settled, discontinued and ended with prejudice all
litigation, arbitrations, judgments or pleadings, including without limitation,
the Arbitration.

 

12.   Confidentiality.  The terms of this Settlement Agreement shall remain
confidential, except to the extent required by the Securities and Exchange
Commission or gaming regulatory authorities or to the extent necessary to obtain
tax or legal advice.

 

13.   Representation by Counsel.  The parties acknowledge that at all times
material they have been represented by counsel of their own choosing or they had
opportunity to be represented by counsel of their own choosing concerning their
rights affected by this Settlement Agreement, the form and content of it and the
advisability of executing it.  This Settlement Agreement has been reviewed by
counsel for each of the parties hereto or each of the parties had the
opportunity to have their counsel review this Settlement Agreement and this
Settlement Agreement will not be strictly construed against either party.

 

14.   Counterparts.  This Settlement Agreement is binding when one or more
counterparts, individually or taken together, is executed by each of the
parties. This Settlement Agreement may be executed in any number of
counterparts.

 

15.   Governing Law and Enforcement.  This Settlement Agreement shall be
governed by and construed in accordance with Pennsylvania law, without giving
affect to any conflict of law provisions, and may be enforceable in the courts
of competent jurisdiction in Pennsylvania.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Settlement Agreement
(“Enforcement Action”), the prevailing party shall be entitled to reasonable
attorneys’ fees, costs, and necessary disbursements in addition to any other
relief to which such party may be entitled.  If an Enforcement Action by TEKBILT
becomes necessary,

 

6

--------------------------------------------------------------------------------


 

PDS hereby authorizes its counsel, Eckert Seamens Cherin & Mellott, LLC to
accept service of process on behalf of PDS by certified mail, return receipt
requested.

 

16.   Binding Effect.  The terms and provisions of this Settlement Agreement
shall be binding upon, shall inure to the benefit of, the parties hereto and
their successors, assigns, heirs or administrators.

 

 

PDS GAMING CORPORATION

 

 

 

 

 

By:

/s/ Johan P. Finley CEO

 

 

 

 

Attest:

/s/ Francine F. Griesing

 

 

 

 

 

 

 

 

TEKBILT, INC.

 

 

 

 

 

By:

/s/ George Bruner

 

 

 

 

Attest:

/s/ Robert Nemeroff

 

 

7

--------------------------------------------------------------------------------
